Citation Nr: 0806361	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1973.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and October 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia which denied the appellant's 
claim of service connection for the cause of the veteran's 
death. 

In May 2006, the appellant withdrew her request for a Board 
hearing, in writing. 


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime. 

2. The veteran died in June 2003; the immediate cause of 
death was acute myelogenous leukemia (AML), due to or as a 
likely consequence of myelodysplastic syndrome and exposure 
to Agent Orange.

3. The competent medical evidence shows the veteran's 
military service caused or contributed substantially in 
causing his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim. 

Factual Background

The appellant contends that the veteran's death was due to 
Agent Orange exposure while in service. 

The veteran served in Vietnam from July 1965 to April 1966 
and from February to May 1971.

Service medical records contain no findings referable to 
macroctic anemia, myelodysplastic syndrome or AML. 

The veteran underwent a bone marrow biopsy in April 2001.  
The diagnosis was bone marrow aspirate showing multilineage 
dysplasia most consistent with refractory anemia.  It was 
noted that exposure to toxic substances that may damage the 
bone marrow should also be considered.

In an October 2002 treatment note, Dr. Carlos DeCastro of the 
Duke Medical Center stated that the veteran had 
myelodysplastic syndrome.  He noted that the veteran had 
presented with refractory anemia since the 1990's with a 
progression of the disease.  He also reported a history of 
Agent Orange exposure.

In January 2003 the veteran underwent a consultation at the 
CJW Medical Center.  The diagnosis was AML secondary to 
myelodysplastic syndrome.

The veteran died on June [redacted], 2003.  The death certificate 
completed by Dr. E. N. Dessypris, the attending physician, 
listed the immediate cause of death as AML due to or as a 
likely consequence of myelodysplastic syndrome and exposure 
to Agent Orange.

In a February 2006 letter, Dr. W. Phillip Morrissette, III 
stated that in April 1995 the veteran was diagnosed with a 
macrocytosis and macrocytic anemia.  Studies showed that this 
was not related to a B12 or folate deficiency and the veteran 
carried a diagnosis of myelodysplastic syndrome/ macrocytic 
anemia for a number of years.  In late 2002 the symptoms 
degenerated into AML which resulted in death in June 2003.

Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death-e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Where a veteran served 90 days or more and carcinoma becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, the disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (the Vietnam era), 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).

If a veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2007).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

In this case the veteran's fatal ALM, myelodysplastic 
syndrome and macrocytic anemia are not among the diseases 
subject to presumptive service connection on the basis of 
exposure to herbicides.

The availability of presumptive service connection for some 
conditions based on exposure to Agent Orange, however, does 
not preclude direct service connection for other conditions 
based on exposure to Agent Orange.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007).

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

As noted above, the death certificate shows that the veteran 
died of AML due to or as a likely consequence of 
myelodysplastic syndrome and contains competent evidence that 
these conditions were due Agent Orange exposure. 

Dr. Dessypris is a physician who is presumably competent to 
offer this opinion.  Records associated with the veteran's 
bone marrow biopsy also support a link between herbicide 
exposure and the fatal diseases.

The National Academy of Science (NAS) in Update 2004, 
categorized certain health outcomes to have 
"inadequate/insufficient" evidence to determine whether an 
association exists between herbicide exposure and the 
development of the disease or disability. This category is 
defined to mean that the available studies are of 
insufficient quality, consistency, or statistical power to 
permit a conclusion regarding the presence or absence of an 
association with herbicide exposure. Health outcomes that met 
the inadequate/insufficient category include: leukemia (other 
than chronic lymphocytic leukemia (CLL)).  72 Fed. Reg. 
32,395-01, 2007 WL 1668738 (Jun. 12, 2007).

Weighing Dr. Dessypris's opinion against the neutral 
conclusions of NAS, the Board finds that the evidence is in 
relative equipoise.  Resolving reasonable doubt in the 
appellant's favor, the criteria for service connection for 
the cause of the veteran's death are met, and the appeal is 
granted. 


ORDER

Service connection for the cause of the veteran's death is 
granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


